Title: To Benjamin Franklin from George Croghan, 12 December 1765
From: Croghan, George
To: Franklin, Benjamin


Sir
Philadelphia 12th Decemr. 1765
As I am return’d to this City, after my long Tour thro’ the Indian Country, I do myself the honor of sending you a brief Journal of my Transactions, as I am persuaded, you are deeply interested in whatever respects the welfare of America. Ever since the Cession of Canada and its appendages to the British Crown, it has been found, that the French Settlements, in the Illinois Country, have been, as so many repositarys, for Amunition, &c, in order to enable the Indians in that quarter, on the Ohio, and the lakes &c, to carry on a War, with the Inhabitants of these provinces—wherefore, when Sir Jeffery Amherst commanded in America, he order’d a Regiment, under Major Loftus, to ascend the Missisipi and take possession of Fort Chartres, But the difficulty of the Navigation and the Opposition he met with, from the Indians, soon obliged him to drop his expedition and hasten back to Mobile.
The next Year, a general Indian War broke out; when Colo. Boquet and Colo. Broadstreet were placed at the head, of two small armys, to enter the Indian Country, by different Routs, in order to chastise them and facilitate the taking possession of the Ilinois.
How far they succeeded, is unnecessary for me to relate, as you are so well acquainted, with the History of that Campaign.
I returned from England last winter, when I found the General not a little distressed—In that, all his endeavours had hitherto failed, with respect to gaining the Ilinois. I therefore thought it the Duty of my Department, to propose to him that I would use my best endeavours with the Natives (with whom I had been long acquainted and flatterd myself, had some influence) to obtain their consent to His Majesty’s Troops, peaceably, possessing that Country. Which proposition he chearfully accepted off. At the same time, that I meditated this plan, Major Farmer was under orders from the General, to proceed with the 34th Regiment to the Ilinois—But being informed of the Vigorous opposition, he was like to meet with, from the Natives, he and Mr. Stuart (the latter, is Superintendant of Indian affairs, for the Southern department) dispatch’d Mr. Ross, an English Officer, and Mr. Hugh Crawford, an Interpretter to Fort Chartres, in order to negociate with them, and obtain their consent, to our Troops possessing that Fort. But these Gentlemen, had scarcely got there, before they were, at the Hazard of their lives, obliged to fly.
Upon their return, Major Farmer and Mr. Stewart (with the Generals approbation) sent a Second Deputation, which consisted of Mr. Sinnot (the Latters Deputy) and one Monsr. LaGutrie, formerly an Officer in the French Service, and furnished them with Goods, to a very great amount, in order to facilitate their negociations. But notwithstanding Pondiac and the other Chiefs, thought proper to accept of their presents—yet they were deaf to every requisition, respecting the Cession of the Country, and obliged these Gentlemen, hastily to return to Mobile.
Wherefore, the 34th Regiment has not yet been able to get to Fort Chartres. My Journal will inform you Sir, what Methods I pursued, in order to obtain the end of my embassy, and therefore, you will excuse my being here, more particular.
But no doubt, you must have heard of the great impediments thrown on my way, by the Lawless Inhabitants of Cumberland County, who bid difiance to all order and Government, by attacking and destroying a large quantity of Goods (part of which, I had bought for the Crowns Use and part belonged to Gentlemen in Philadelphia) that were, by my orders, going forward to Fort pitt whereby I was reduced to the most unhappy Situation—not having a proper Assortment for my Presents, nor scarcely any to open a trade with the several Tribes, who came there, in expectation of it, from a promise made by Colo. Boquet.
It is scarcely credible, but so it was, as I am informed, that there was a set of Men in the Province, who had the hardiness, even to espouse those Highwaymen’s Actions, nay threatned my life, if I returned into Cumberland County, and all this, only, because I judged it for the good of the Service, with Genl. Bouquets express approbation, (as I have satisfactorily, proved to his excellency General Gage) to desire some Gentlemen of this City, to send a Cargo of Merchandize to Fort pitt, there to be in readiness, to suply the Natives, so soon as the trade was opened.
This faction I am also told, have taken many unwarrantable libertys with my reputation, wherefore, I wrote the letter to Sir Wm. Johnson, which is annexed to my Journal. Thus much, I thot necessary Sir, to mention to you, as explanatary to this part, of that Letter.
In my public and private conferences with the Shawanese, Delawares and Weyondotts, and the Several other tribes, who had robbed and murderd our Traders, I very frequently represented to them, their unparalleled breach of Public faith, and that it, almost, compeled us to think them, unworthy of the least degree, of future confidence.
They as often expressed their sinsibility and Sorrow for it, and say’d, they were not only very willing but anxious, to make a REPARATION to the representatives of the unhappy Sufferers—Yet constantly urged, that they had no ways of doing it, except by a Surrender of a part of their Country, which they would most chearfully do, and especially of that part, which lies on this side of the River Ohio (on the back part of Virginia) as it was now, of no use to them, for Hunting Ground.
In my return to New York, I called at Sir William Johnson’s, where I was informed by him, That when he settled the preliminaries of Peace last spring, with the Deputys, of the above Tribes, he had also described to them, their faithless conduct towards the poor traders, and insisted, as one of the preliminary conditions of a pacification, that they should make them a restitution—to which, they as fully and chearfully consented, as they had before, done to me. But alledged, at the same time, that they had no other manner of doing it, except by requesting the representatives of the Murdered Traders, to accept from them, a part of their Country, on this side of the River Ohio. In compassion and in Justice, to the Creditors of the Traders, I think it my duty to give you this information.
You will be best able Sir, to determine, whether his Majesty’s Ministers, will judge it proper, to confirm to them, this Cession, of the Indians.
In point of Policy, I would most earnestly recommend, that it might be done, as it will be establishing, one of the very best Securities, for our future trade and of course, fixing a precident, that will be of inexpressible importance to the Nation. Indeed! from my knowledge of Indian Affairs, I am thoroughly convinced (as I can assure you, Sir William Johnson is) that no event could have happened, that will more effectually consolidate and Strengthen our Alliance, than the Completion of this—As they will ever hereafter, dread a declaration of War against us, from a Conviction, that no Peace will be made with them, untill they Surrender, a part of their Country, as a consideration for their perfidy.
From the best observations, I was able to make in my progress thro’ the Indian Country, I am fully of opinion, that they have the sincerest disposition to establish a Permanent Peace, with us. The effect of which, if properly improved, by us, will be a most extensive and profitable Fur trade; far exceeding, what I had any Idea of, before my excursion into the Ilinois Country.
It therefore, highly behoves the British Nation, immediately to put the Indian department, upon such a footing, as that the utmost attention may be paid to it, otherwise as the French are forming an establishment, on the West side of the Missisipi, about Sixty Miles from Fort Chartres; They will again engross all the Traffic, with the numerous Nations to the Westward of us, and thereby deprive us, of the present use, of our Canada Conquest.
The principle objection, to the proper Regulation of the Indian department, is, I am told, the Expence. You will therefore, I am convinced Sir, pardon me, for a moment, whilst I mention to you—that a Duty of Five per Cent., upon the trade, would raise more, than wou’d defray the whole disbursements, incurr’d by maintaining peace with the Natives, and regulating their commerce. This Tax Indeed! would be none to the Merchants, for they would necessarily, add it to the price of their Goods, and therefore, of consequence, the Indians themselves, wou’d pay the whole expence, of our negociations with them, and also of our superintending and regulating their Trade—of this, the Merchants here, are so fully sensible, that they have not, I assure you, the least objection to it, as they thereby flatter themselves, a safe and advantageous commerce, will be secured to them.
Upon referrence to my Journal, you will find, that a party of Keckapoo Indians, attacked me on the 8th. of June, in which affair, I was so unfortunate as to loose about £1500 Currency, great part of which was in Specie, that I was under an unavoidable necessity, of taking with me, in order to carry on my negociations, with the Indians, at the French Villages. I have therefore furnished the General, with my Account, and presented him with a Memorial, respecting the same, which he has promised to send to the Lords of the Treasury (as is always done, in similar Cases when any Losses are Suffered by any Officers, in the Service) with his opinion, that I ought to be reimbursed. I therefore Sir, take the Liberty to request the favour of you, to afford me your good Offices in this matter, as I flatter myself, you will be of opinion, that it is not reasonable, I ought to suffer in my private fortune, whilst I was risqing my Life, for His Majestys Service. I am with respect Sir, Your very obedient Humble Servant
Geo: Croghan
P.S. As I am doubtful whether Sir Wm. Johnson sent a Copy of my Negociations to the Lords of Trade by the last Packet, I wou’d just drop this hint that you may advert to it.
Benjamin Franklin Esquire
 
Endorsed: Letter from Col. Croghan Dec. 12. 1765. with his Journal. Indian Retribution in Lands His own Losses.
